DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The office action is a response to Applicant’s Amendment filed February 23, 2021. 
Claims 7-11 have been amended.  
Claims 12-13 have been added.
Claims 7-13 are now pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 7-11 in prior office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Examiner had erroneously specified U.S. Patent Application Publication No. 20170366377 A1 to Papasakellariou as the actual citations used in the grounds of 35 USC § 102 rejection are actually from U.S. Patent Application Publication No. 20170367046 A1 to Papasakellariou.  Examiner is once again citing the teachings in the latter publication because they are relevant to the recited claims (the amendments and added claims have not fundamentally changed the subject matter).  Examiner understands that the Applicant’s response had not considered the merit of the citations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou, U.S. Patent Application Publication No. 20170367046 A1.

Regarding Claim 7, Papasakellariou discloses a terminal (e.g., FIGS. 1, 3, user equipment (UE) 116), comprising: 
a receiver (e.g., FIG. 3, RF transceiver 310) that receives downlink control information (DCI) (e.g., ¶ [0128] [0136] [0153] [0155] [0170], DCI in PDCCH transmission to UE) for scheduling a Physical Uplink Shared Channel (PUSCH) on a Physical Downlink Control Channel (PDCCH) (e.g., ¶ [0128] [0136] [0153] [0155] [0170], PDCCH transmission for UE to decode); and 
a processor  (e.g., FIG. 3, utilizing RX (325) and TX (315) processing circuitry) that controls to transmit the PUSCH after a given number of symbols from a last symbol of the PDCCH (e.g., ¶ [0240, When PUSCH transmissions follow after PDCCH transmissions in next slot symbols, such as for a TDD system and a hybrid slot structure, a UE that is scheduled to transmit a PUSCH transmission can perform RF retuning, when needed, during one or more gap symbols placed between the slot symbols used for PDCCH transmissions and the slot symbols used for PUSCH transmission and are intended to provide to the UE a time for switching from receiving PDCCH to transmitting PUSCH (where the UE is aware of how many symbols had been configured for PDCCH (i.e., UE is aware of the last PDCCH symbol to detect prior to PUSCH symbols that are allocated for transmission, as part of multi-slot scheduling by gNB for a PUSCH transmission by UE (e.g., ¶ [0145]), because the UE is informed of the number of slot symbols used for PDCCH transmission (e.g., ¶ [0142]) and is able to detect the number of slot symbols supporting DL transmissions and a number of slot symbols supporting UL transmissions (e.g., ¶ [0153] [0155])).

Regarding Claim 8, Papasakellariou discloses all the limitations of the terminal according to claim 7.
Papasakellariou discloses wherein a number of symbols that constitute a control resource set including the PDCCH is 1, 2 or 3 (e.g., ¶ [0142] [0143] [0213] 

Regarding Claim 9, Papasakellariou discloses all the limitations of the terminal according to claim 7.
Papasakellariou discloses wherein the given number of symbols is determined based on at least one of the DCI and higher layer signaling (e.g., ¶ [0142], UE is informed of a number of slot symbols used for PDCCH transmission either through a physical control format indicator channel (PCFICH) transmitted in a first slot symbol or by higher layer signaling).

Regarding Claim 10, Papasakellariou discloses all the limitations of the terminal according to claim 7.
Papasakellariou discloses wherein the given number of symbols is determined based on at least one of the DCI and higher layer signaling (e.g., ¶ [0142], UE is informed of a number of slot symbols used for PDCCH transmission either through a physical control format indicator channel (PCFICH) transmitted in a first slot symbol or by higher layer signaling).

Regarding Claim 11, the claim is directed to a method for a terminal to perform operations that are functionally similar to those performed by the user terminal of claim 7.  Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 11.

Regarding Claim 12, Papasakellariou discloses a base station (e.g., FIGS. 1-2, base station (gNB) 102), comprising: 
a transmitter (e.g., FIG. 2, RF transceiver 210, TX processing circuitry 210) that transmits downlink control information (DCI) (e.g., ¶ [0128] [0136] [0153] [0155] [0170], DCI in PDCCH transmission to UE) for scheduling a Physical Uplink Shared Channel (PUSCH) (e.g., ¶ [0004] [0128] [0136] [0153] [0155] [0170], gNB performs multi-slot scheduling for a PUSCH, via a DCI format), on a Physical Downlink Control Channel (PDCCH) (e.g., ¶ [0128] [0136] [0153] [0155] [0170], PDCCH transmission for UE to decode); and 
a receiver (e.g., FIG. 2, RF transceiver 210, RX processing circuitry 220) that receives the PUSCH that is transmitted, by a terminal, after a given number of symbols from a last symbol of the PDCCH (e.g., ¶ [0240, When PUSCH transmissions follow after PDCCH transmissions in next slot symbols, such as for a TDD system and a hybrid slot structure, a UE that is scheduled to transmit a PUSCH transmission can perform RF retuning, when needed, during one or more gap symbols placed between the slot symbols used for PDCCH transmissions and the slot symbols used for PUSCH transmission and are intended to provide to the UE a time for switching from receiving PDCCH to transmitting PUSCH (where the UE is aware of how many symbols had been configured for PDCCH (i.e., UE is aware of the last PDCCH symbol to detect prior to PUSCH symbols that are allocated for transmission, as part of 

Regarding Claim 13, the claim is directed to a system that comprises a terminal and a base station, which perform operations that are functionally similar to those performed by the terminal of claim 7 and the base station of claim 12. Therefore, the reasoning used in the examination of claim 7 and claim 12 shall be applied to claim 13 with respect to the limitations for the terminal and the base station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471  

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471